UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 17-7505


RICARDO EDWIN LANIER,

                    Plaintiff - Appellant,

             v.

LINDA CORN, Officer; BRIAN HELTON, Sgt.; FNU MCDONALD, Lt.; JIM
PLAYER, Captain; CHRISTY ADAMS, Officer,

                    Defendants - Appellees,

             and

HENDERSON COUNTY DETENTION CENTER, Jail Officials on duty day of
incident, et al; FLORA HERNANDEZ, Head Nurse,

                    Defendants.


Appeal from the United States District Court for the Western District of North Carolina,
at Asheville. Frank D. Whitney, Chief District Judge. (1:15-cv-00262-FDW)


Submitted: June 19, 2018                                        Decided: July 10, 2018


Before AGEE and THACKER, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Ricardo Edwin Lanier, Appellant Pro Se. Sean Francis Perrin, WOMBLE BOND
DICKINSON (US) LLP, Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Ricardo Edwin Lanier appeals the district court’s order granting Appellees’

motion for summary judgment and denying relief on his 42 U.S.C. § 1983 (2012)

complaint. We have reviewed the record and find no reversible error. Accordingly, we

affirm the district court’s dismissal of Lanier’s claims against Appellees McDonald,

Helton, Corn, and Adams for the reasons stated by the district court, and we affirm the

district court’s dismissal of the claims against Appellee Player on the basis that Lanier

failed to demonstrate that he was subjected to inhumane conditions rising to the level of a

Fourteenth Amendment violation. Lanier v. Corn, No. 1:15-cv-00262-FDW (W.D.N.C.

Nov. 6, 2017). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                              AFFIRMED




                                            3